Case 20-14320-mdc         Doc 16    Filed 01/06/21 Entered 01/07/21 06:57:11            Desc Main
                                    Document Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE:       Claire M. Syms                        CASE NO.: 20-14320-mdc
             fka Claire M. McLennan
             fka Claire M. Hoffmaster              CHAPTER 7
                           Debtor
                                                   Judge: Magdeline D. Coleman
             SN Servicing Corporation as
             servicer for U.S. Bank Trust          Hearing Date:
             National Association, as Trustee of   January 6, 2021 at 10:30 am
             the Chalet Series IV Trust
                            Movant                 Objection Deadline:
             v.                                    December 26, 2020

             Claire M. Syms
             fka Claire M. McLennan
             fka Claire M. Hoffmaster
             Christine C. Shubert - Trustee
                            Respondents


               ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

         UPON consideration of the Application of SN Servicing Corporation as servicer for U.S.

Bank Trust National Association, as Trustee of the Chalet Series IV Trust, together with any

successor and/or assign, (“Movant”) dated December 11, 2020 and with good cause appearing

therefore, it is

         ORDERED the automatic stay, heretofore in effect pursuant to 11 U.S.C. § 362(a), is

hereby vacated for cause to permit Movant to exercise all rights available to it under applicable

law with respect to 1501 West Kings Highway, Gap, PA 17527 (“Property”); and it is further;

         ORDERED that in the event this case is converted to a case under any other chapter of

the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further

         ORDERED that the Movant shall promptly report to the Chapter 7 Trustee any surplus

monies realized by any sale of the Property.
Case 20-14320-mdc   Doc 16   Filed 01/06/21 Entered 01/07/21 06:57:11   Desc Main
                             Document Page 2 of 2




                                    BY THE COURT:


  January 6, 2021
                                    ___________________________________
                                     MAGDELINE D. COLEMAN
                                     CHIEF U.S. BANKRUPTCY JUDGE
